CONTINUATION SHEET
Examiner’s comment: Amended claim 13 would be met by a 103-based rejection using Pompei et al as in paragraphs 42-47 in the OA dated 10/13/2021. Amended claim 20 would be met by a 103-based rejection in view of Hergenrother et al as in paragraphs 48-54 in the OA dated 10/13/2021.

Response to Arguments
Applicant’s arguments, see page 6, filed 8/1/2022, with respect to claims 3 and 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and claim 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been fully considered and are persuasive.  The rejection of claims 3, 13, and 20 has been withdrawn. 
Applicant's arguments on pages 6-10, with regard to claims 1-4, 8-11, 16-18, and 20 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matsuzawa (JP 2000-191840A) as evidenced by Randall et al (USPGPUB 2015/0368419) have been fully considered but they are not persuasive. Applicant argues on page 7 that Matsuzawa’s “cement” is a composition and cannot be a single component such as Matsuzawa’s tackifier. Applicant cites definitions of “cement” or “rubber cement” from the online Merriam-Webster dictionary in support of this.
Examiner’s response: The Examiner agrees that definition 1b of the Merriam-Webster dictionary corresponds to the definition cited by Applicant. However, this is not the only definition for “cement”. According to definition 2, 2a, and 2b of the same dictionary, “cement” means “a binding element or agency: such as a): a substance to make objects adhere to each other b): something serving to unite firmly”. Therefore, this definition of cement does not necessitate “cement” as a composition or mixture comprising more than one component as Applicant contends. See also Examiner’s response to this argument in paragraph 48 of the Office Action dated 6/1/2022.
Applicant argues on pages 7-8 that paragraph [0008] of Matsuzawa fails to state that the tackifier can be used alone in the cement, but merely that it can be used without the liquid elastomer. Applicant argues that the term “if desired” does not appear in the Google Patents’ translation of paragraph [0009].
Examiner’s response: The Examiner agrees that paragraph [0008] of Matsuzawa only indicates that the tackifier can be used without the liquid elastomer as a “main component” disclosed in paragraph [0007]. However, Matsuzawa’s examples clearly show that the tackifier or liquid elastomer can be used as the sole component of the cement. See the discussion below. Regarding the Google Patents’ translation of paragraph [0009], this translation uses the phrase “can be added” with regard to the various additives. This has the same implication as the term “if desired” in the original translation; i.e., the additives are optional in the cement. This is further verified by the examples as discussed below.
Applicant argues on page 8 that “it is not entirely clear from either machine translation if the liquid rubber of Example 1 or the t-butylphenol acetylene resin were the only components of the "cement" or were just the main components of the "cement". While the wording does not affirmatively indicate any other components were present, as discussed above, the general terminology indicates that the "cement" does include other components and that rubber and/or resin are "main components" of the cement, strongly implying they are not the only components. Thus, even though other components are not listed in the Example, other components would be present in a properly termed cement.”
Examiner’s response: The language of the original translation for the inventive examples is: “Liquid polyisoprene rubber (molecular weight 3000 to 6000) was used as solventless cement, and its performance was evaluated” and “The p-t-butylphenol acetylene resin was used as solventless cement, and its performance was evaluated.” There is no discussion or disclosure of other components in the aforementioned cements. The term “used as solventless cement” without disclosure of any other components makes it clear to a PHOSITA that such embodiments use only the liquid elastomer (Example 1) or the tackifier (Example 2) as the solventless cement. This conclusion is further reinforced when these examples are contrasted with the comparative examples of the organic solvent-based cement which lists multiple componentCs [0012].
Applicant argues on pages 8-9 that Matsuzawa is at best ambiguous as it relates to the present claims and the two machine translations are contradictory on one point. Applicant argues the same points 1-3 as in the remarks dated 2/14/2022.
Examiner’s response: It appears Applicant considers the two machine translations as contradictory based on paragraph [0009] with regard to the additives. However, as discussed above, there is no substantial difference between these translations with regard to this paragraph. The terms “if desired” (original translation, EPO) and “can be added” have the same or similar meaning. With regard to Applicant’s points 1-3, see paragraphs 47-51 in the OA dated 6/1/2022. Based on the aforementioned response and those in the prior OA, Matsuzawa therefore has “sufficient precision and detail to establish that the subject matter existed in the prior art”.
Applicant argues on page 9 that it is improper to import the evaporation rate of the single component, pinene, from Randall as being the evaporation rate of the cement of Matsuzawa since Matsuzawa’s “cement” must comprise more than this component based on the aforementioned arguments.
Examiner’s response: As discussed above, Matsuzawa’s tackifier (in this case, pinene) can be the sole component of Matsuzawa’s cement and therefore it is proper to use Randall as evidence of the evaporation rate of pinene and apply this evaporation rate to that of Matsuzawa’s cement. Alternatively, assuming, arguendo, that Matsuzawa’s cement must have components other than the tackifier, the claimed “refresh agent” can correspond to Matsuzawa’s tackifier alone, not the cement composition as a whole. Since Matsuzawa discloses pinene as a tackifier [0008] and Randall discloses that pinene has an evaporation rate of 0.394 mg/min at these conditions (Example 3) [0062] [Table 1], the claimed evaporation rate is met by Matsuzawa’s tackifier (i.e., pinene). See paragraphs 48 and 50 in the OA dated 6/1/2022.
Applicant argues on pages 9-10 that “even if the Examiner considers the Examples to be non-ambiguous, those Examples only disclosed two species and did not disclose their use for joining unvulcanized rubber. The claims require first uncured rubber to a second uncured rubber. This feature is not anticipated by Matsuzawa. There was no disclosure of joining two uncured rubber components with the refresh agent having the evaporation rate of the claims. “Anticipation requires the presence in a single prior art disclosure of all elements of a claimed invention arranged as in the claim." Connell v. Sears, Roebuck & Co., 722 F. 2d 1542, 1548 (Fed. Cir. 1983).”
Examiner’s response: The embodiments alone of Matsuzawa are not required to meet all the limitations of the anticipated claims. The general disclosure of the prior art in addition to the specific embodiments can be relied on for anticipation. Matsuzawa discloses that according to one method, one surface of one unvulcanized rubber material is coated with solventless cement forming a solventless cement layer [0010]. Afterwards, the other unvulcanized rubber material can be adhered thereon [0010]. See paragraph 14 in the OA dated 6/1/2022. The claimed evaporation rate is met by pinene as the tackifier (corresponding to the claimed refresh agent). See paragraphs 14-15 in the OA dated 6/1/2022.
Applicant's arguments on pages 10-11, with regard to claims 5-6 rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Matsuzawa (JP 2000-191840A) as evidenced by Randall et al (USPGPUB 2015/0368419) have been fully considered but they are not persuasive. Applicant argues that the inherency-based rejection is faulty since “this reasoning is not applicable here, because the reference unambiguously discloses that its cement composition remains between the joined layers, see paragraph [0010].”
Examiner’s response: See paragraph 49 of the OA dated 6/1/2022 for the response to this assertion. 
Applicant further argues that “it should be understood that the presence or absence of this feature is not just a matter of properties, it is a matter of how much of the cement / refresh agent is applied and how long before vulcanization/curing is undertaken.”
Examiner’s response: Claims 5 and 6 recite: “wherein the vulcanized rubber article is free of or essentially free of the refresh agent” (claim 5) and “further comprising, prior to or during curing, the refresh agent evaporating or eluting from the joined rubber components” (claim 6). The present invention discloses applying the refresh agent in a thin, uniform layer onto the face of an adhesion pad and allowed to dry for 5 minutes [0076]. The uncured rubber strips were then joined to the coated, uncured rubber on the adhesion pad and the samples were cured at 1700C for 15 minutes [0077]. Matsuzawa discloses coating one surface of one unvulcanized rubber material with the solventless cement at a rate of about 0.1 to 0.3 g/100 cm2 and then adhering the other unvulcanized rubber material thereon [0010]. The present invention uses a foam/brush to apply the refresh agent [0076] and Matsuzawa also discloses brush coating as a potential application method for the solventless cement [0010]. Matsuzawa discloses “heat-treating them under pressure” [0011]. Therefore, the potential differences in process between the present invention and Matsuzawa are: 1) the thickness of the coated refresh agent/cement and 2) the heating temperature and time and pressure differences. Since Matsuzawa discloses using the same application method for the refresh agent/solventless cement and the aforementioned areal density of the applied cement is relatively low, it appears evident that the applied thickness of the refresh agent/cement of the present invention and of the prior art should be the same or similar. With regard to point 2), a PHOSITA would expect similar vulcanization/curing conditions between the prior art and the present invention, i.e., a similar temperature and heating time, since both involve curing unvulcanized rubber components and these rubber components can be the same type of components (see claim 13). Therefore, since the claimed refresh agent and Matsuzawa’s tackifier can be the same compound (e.g. pinene) and the process conditions are the same or similar, the examiner believes the claimed properties are either anticipated or highly obvious.
Applicant further argues that “the person of ordinary skill in the art would not expect success if the cement layer applied had completely or essentially eluted or evaporated” given the disclosure of Matsuzawa. 
Examiner’s response: It is unclear why a PHOSITA would not expect success in the prior art if the cement layer applied had completely or essentially eluted or evaporated. Claim 6 requires that the refresh agent evaporates or elutes from the joined rubber components “prior to or during curing”. As discussed above, Matsuzawa’s process is similar to that of the present invention, i.e. brush coating application of the refresh agent/cement, adhering the two unvulcanized rubber components together via the refresh agent/cement, and curing. There is nothing to indicate that such a process would not work if the refresh agent/cement evaporates or elutes prior to or during curing. Indeed, if a PHOSITA would not expect success for Matsuzawa’s process, then a PHOSITA would also not expect success for the present invention’s process.
Applicant's arguments on pages 11-13, with regard to claim 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuzawa as applied to claim 16 above, and further in view of Kaido et al (US Patent 6,402,867) have been fully considered but they are not persuasive. Applicant repeats on pages 11-13 the laundry-list argument with regard to Kaido.
Examiner’s response: See paragraphs 56-57 in the prior OA. 
Applicant argues that Kaido teaches away from Matsuzawa’s solventless cement since Kaido discloses that a solvent should be added to the tackifier.
Examiner’s response: This does not amount to a teaching away from the combination. A PHOSITA considering pertinent terpene-based tackifiers for Matsuzawa’s solventless cement would not limit himself/herself to prior art disclosing only solventless compositions or tackifiers. Rather, he/she would consider any terpene-based tackifier used in a similar application as in the present case. See paragraphs 41-46 of the prior OA.
Applicant argues on page 12 that Kaido does not indicate limonene could successfully be swapped for the resin tackifier of Matsuzawa since Kaido discloses complex multi-component tackifier-adhesive compositions.
Examiner’s response: Limonene is a terpene-based tackifier as disclosed by Kaido [Col 6, lines 7-11]. Matsuzawa discloses using terpene-based tackifiers in the solventless cement [0008]. Kaido discloses limonene as one among three types of terpene-based tackifiers with the other two types (alpha and beta pinene) already listed by Matsuzawa [0008]. Therefore, a PHOSITA would have sufficient reason to expect success by using limonene, a terpene-based tackifier, as Matsuzawa’s tackifier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781